 1

 2

 3

 4

 5

 6

 7

 8
                                     UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11
     JAMESETTA GUY,                                  Case No. 1:19-cv-00498-EPG (PC)
12
                        Plaintiff,                   ORDER DENYING PLAINTIFF’S MOTION
13                                                   FOR APPOINTMENT OF PRO BONO
            v.                                       COUNSEL, WITHOUT PREJUDICE
14
     J. ESPINOZA, et al.,                            (ECF NO. 10)
15
                        Defendants.
16

17

18          Plaintiff, Jamesetta Guy, is a state prisoner proceeding pro se and in forma pauperis in

19   this civil rights action pursuant to 42 U.S.C. § 1983.

20          On August 16, 2019, Plaintiff, on behalf of herself and Jane Doe 1-500, filed a motion for

21   appointment of pro bono counsel. (ECF No. 10). Plaintiff asks for appointment of counsel

22   because the case is meritorious, because she and Jane Doe 1-500 needs assistance in presenting

23   the case, and because she and Jane Doe 1-500 have suffered irreparable harm as a result of

24   Defendants’ actions.

25          Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.

26   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), withdrawn in part on other grounds, 154 F.3d 952

27   (9th Cir. 1998), and the Court cannot require an attorney to represent Plaintiff pursuant to 28

28   U.S.C. § 1915(e)(1). Mallard v. United States District Court for the Southern District of Iowa,
                                                       1
 1   490 U.S. 296, 298 (1989). However, in certain exceptional circumstances the Court may request

 2   the voluntary assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at 1525.

 3            Without a reasonable method of securing and compensating counsel, the Court will seek

 4   volunteer counsel only in the most serious and exceptional cases. In determining whether

 5   “exceptional circumstances exist, a district court must evaluate both the likelihood of success of

 6   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

 7   complexity of the legal issues involved.” Id. (citation and internal quotation marks omitted).

 8            The Court will not order appointment of pro bono counsel at this time. The Court has

 9   reviewed the record in this case, and at this time the Court is unable to make a determination that

10   Plaintiff is likely to succeed on the merits of her claims. Moreover, it appears that Plaintiff can

11   adequately articulate her claims.1

12            Plaintiff is advised that she is not precluded from renewing her motion for appointment of

13   pro bono counsel at a later stage of the proceedings.

14            For the foregoing reasons, IT IS ORDERED that Plaintiff’s motion for appointment of pro

15   bono counsel is DENIED without prejudice.

16
     IT IS SO ORDERED.
17

18       Dated:       August 23, 2019                                        /s/
                                                                      UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27            1
                It does not appear that Plaintiff is an active licensee of the State Bar of California. Therefore, Plaintiff
     cannot file motions in court on behalf of other people. Cal. Bus. & Prof. Code § 6125.
28
                                                                  2
